Citation Nr: 1748300	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-28 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  Regional Office
Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA disability benefits, in the amount of $2,916.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the appeal in June 2015 to initially adjudicate whether the debt created was valid and to issue a supplemental statement of the case.  The RO determined that the debt was valid in September 2015.  Although, the Veteran did not file a notice of disagreement as to the validity of the debt, the Board in June 2015 found this issue was part of the appeal and instructed that it be addressed in the supplemental statement of the case (SSOC) issued after the instructed development was conducted.  The issue of the validity of the debt was not addressed in the SSOC.  Given, however, that the Board is granting the Veteran's claim of entitlement to a waiver of the recovery of an overpayment, representing a full grant of the benefits sought, the issue regarding the validity of the debt is moot.

It appears in an August 2005 statement, the Veteran has some disagreement or confusion with regard to an August 2005 apportionment of VA benefits to his children.  Thus, the RO should respond to the August 2005 statement accordingly.  


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

2.  In August 2005, the Veteran's VA disability benefits were reduced, from July 6, 2000 due to incarceration for a felony in excess of 60 days; an overpayment of disability benefits was created due to this reduction, but a waiver of the recovery of this indebtedness was granted in February 2007.

3.  Although the Veteran was continuously incarcerated in federal prison during the entire period from May 2000, his VA disability benefits were erroneously increased in December 2005.

4.  In May 2013, an overpayment in the amount of $2,916 was created for the period from December 1, 2005, through May 31, 2013, when the Veteran's disability benefits were again reduced due to his continued incarceration.

5.  The Veteran had no reason to be aware that his disability benefits were changed in error and VA is at fault because it increased his disability benefits without any notice that he had been released from prison; thus, the recovery of the debt by VA would be against equity and good conscience.


CONCLUSION OF LAW

The recovery of an overpayment of VA disability benefits in the amount of $2,916 would violate the principles of equity and good conscience; therefore, the recovery of this amount is waived.  38 U.S.C.A. §§ 5107(b), 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2014). 

In cases such as this, where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived. 
38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546  (1994); Cullen v. Brown, 5 Vet. App. 510, 512  (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997). 

The debt in this case was created by an overpayment of VA disability benefits while the Veteran was incarcerated.  Any person who is incarcerated in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified under 38 C.F.R. § 3.665(d) beginning from the 61st day of incarceration. 38 C.F.R. § 3.665 (a) (2016).  In May 2000, VA was notified that the Veteran was incarcerated in federal prison for conviction of a felony.  His commitment began in May 2000 and his term of imprisonment is a life sentence.  In August 2005, his VA disability benefits were reduced to 10 percent, from July 6, 2000, due to incarceration for a felony in excess of 60 days.  The Veteran was notified of this reduction and was informed to notify VA upon his release so that full benefits could be restored.  This reduction that occurred almost five years after his incarceration resulted in an overpayment of disability benefits, but a waiver of the recovery of this initial indebtedness was granted in February 2007.

During the period following the February 2007 waiver decision, the Veteran's VA disability benefits were erroneously increased.  A March 2013 notification letter was sent to the Veteran, which noted the Veteran was incarcerated and proposed another reduction, and that a review of his file reflected that the Veteran had not received a cost of living adjustment for 2011 and 2012 and that the Veteran had received benefits above the 10 percent rate and that the Veteran's compensation benefits be reduced to 10 percent, effective December 1, 2005.  A May 2013 notification letter indicated that the Veteran's payments were reduced and that the overpayment would be apportioned to his ex-wife, custodian of his two children.  The letter also provided a payment schedule, which reflects there were cost of living adjustments dating back to December 1, 2005.  An internal audit also reflects an overpayment began December 1, 2005.  Thus, the benefits were increased in error at the time of the December 2005 cost of living adjustment, as well as the subsequent cost of living adjustments.  

An October 2014 notification letter reflects additional cost of living adjustments were made, which further increased the Veteran's benefit payments starting December 1, 2013. 

These erroneous actions occurred despite the fact that there was no evidence that the Veteran had been released from prison.  To the contrary, the claims file contains various communications sent to VA by the Veteran and his family throughout the years which indicate that he remained incarcerated.  In this regard, information obtained from the Alabama Department of Corrections in August 2003 indicated that the Veteran was serving a life sentence without parole.

An August 2013 Decision of Waiver Indebtedness indicated that the retroactive reduction resulted in an overpayment during the period from December 1, 2005 through May 31, 2013 in the amount of $2,916.

Pursuant to the Board's remand, in a December 2015 notification letter, the RO determined that the debt was valid.

The Veteran reported in an August 2005 "Financial Status Report" form (VA Form 5655) that he was unemployed, that his total monthly income was $98.99 (which is comprised of VA benefits), and that his total monthly expenses were $0.  He did not have any savings.  The Veteran also indicated in several correspondences that he uses his VA benefits to pay bills and purchase items while in prison.  

If there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.962, 1.963, 1.965.

In this case, the August 2013 Committee decision found the Veteran to be free from fraud, misrepresentation or bad faith.  However, the Board must render an independent determination in that regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Committee also stated that it "was your responsibility to immediately report your incarceration to ensure that your monthly benefit amount was properly adjusted.  Your failure to do so in a timely manner resulted in an unjust enrichment at government expense.  During your incarceration, the State provides you with the necessities of food, clothing, and shelter.  Therefore, repayment of this debt does not defeat the purpose of benefits that you were not entitled to receive. The costs imposed on society by your involvement with the criminal justice system outweigh any consideration of financial hardship.  The changed position standard does not apply.  It would be against the Standards of Equity and Good Conscience to grant this waiver request."

The February 2016 SSOC reflects the overpayment amount of $2,916 was fully recouped by the VA.  

A debtor's conduct is deemed to constitute "bad faith" if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  A debtor exhibits "lack of good faith" where the debtor's conduct shows an absence of honest intention to abstain from taking unfair advantage of the government.  Any "misrepresentation of material fact" must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).

In this case, the Board finds no indication of any intent by the Veteran to deceive or take unfair advantage in the creation of the indebtedness.  The Board accordingly concurs with the Committee and finds no legal bar to the requested waiver.

Thus, the question for the Board's consideration is whether recovery of the indebtedness would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

After the Veteran's benefits were initially reduced in August 2005, he did not explicitly report or otherwise infer to VA that he had been released from prison. He remained continuously incarcerated and remained incarcerated at the time that his benefits were erroneously increased.  The Veteran and his family's communications to VA, as well as the VA's own internal investigation, throughout the years reflected that he was incarcerated, thus, the change in his benefits was beyond his control, and he had no reason to be aware that the change was erroneous.  In this regard, even VA was unaware that an erroneous change in the Veteran's benefits had occurred.  Hence, the Board finds that the Veteran was not at fault in the creation of the overpayment.  Rather, VA is at fault because the change in the Veteran's benefits was wholly within its control and there was no indication that the change was warranted.  Moreover, VA had been notified in May 2000 that the Veteran was incarcerated in the same month, as well as in August 2003 that the Veteran was serving a life sentence without parole. 

There is minimal information of record concerning the Veteran's financial status and he is incarcerated. However, the Veteran also indicated in several correspondences that he uses his VA benefits to pay bills and purchase items while in prison; thus, the collection of the debt could create financial hardship to the Veteran or his family.  The 2003 VA Form 5655 reflects that his income consisted entirely of VA benefits in the amount of $98.99, and that he had no savings.  A January 2016 VA Form 5655 reflects that his income was $116 with expenses of $106.

In regard to whether collection of the debt would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the Veteran, the Board notes that he received disability benefits in excess of what he was entitled to receive.  Thus, the recoupment of those benefits did not defeat the purpose of the benefit because under the law, the Veteran was not eligible to receive such benefits. A failure to recoup the benefits would cause unjust enrichment to the Veteran for the same reason.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.

Nevertheless, given that VA, and not the Veteran, was at fault for the overpayment of disability benefits due to its unwarranted increase of the Veteran's benefits despite his continued incarceration, and considering the other factors including the possibility of undue hardship, the Board finds that waiver of recovery of the overpayment is warranted.


ORDER

Entitlement to a waiver of the recovery of an overpayment of VA disability benefits in the amount of $2,916 is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


